Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the amendment filed on 5/17/2021, with respect to claims 1-8, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments in light of the amendment filed on 5/17/2021, with respect to claims 9-17 and 19-21 have been fully considered and are persuasive.  Claims 9-11 were previously indicated as allowable and Claim 12 now incorporates previously indicated allowable subject matter of now cancelled claim 18.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 10,067,760 to Ryali et al. (hereinafter Ryali).
Per claim 1, Ryali discloses a system (figs. 1, 2 and 7) comprising:
at least one memory (fig. 7, item 715) configured to store program logic (col. 2:1-21…process-executable instructions stored in memory); and 
at least one processor (fig. 7, item 702) configured to access the memory and to execute the program logic (col. 2:1-21…processor-executable instructions) that causes the at least one processor to: 
apply featurization (fig. 2, items 212-213; fig. 6, item 609-611; col. 8:42-57 and col. 13:57-63…text processing techniques applied to extract keywords and a unique number representation is associated with each of the extracted keywords) to first information (fig. 2, item 210 and fig. 6, item 608… incident ticket; col. 3:61-4:8…incident tickets can be logged automatically or manually: “a human user such as the user 102 may also log an incident ticket in the ITSM tool 103”) to generate a feature vector (fig. 2, item 214; fig. 6, item 612…query vector is derived from plurality of extracted keywords/features), the first information being received in a first electronic communication (the logging of the incident ticket is generating/sending electronic communication) from a sender (fig. 1, items 102 and 103…both the user 102 and the ITSM tool can be construed as a sender of the incident ticket), said apply featurization being performed responsive to receiving the first electronic communication (fig. 2, items 212-213 and fig. 6, items 609-611…keyword extraction/featurization occurs in response to receipt of logged incident ticket 211/608) that includes indicia of an issue experienced by the sender (col. 5:57+ and 11:15+…incident ticket includes indication of an issue experience by the user/ITSM: “an incident ticket stating that 'a device has been stolen'”, “an incident ticket stating that 'memory utilization has exceeded a threshold value'”, “CPU UTILIZATION has exceeded the threshold value on Windows Server”, etc.);
provide the feature vector as an input to a machine-learning model (fig. 2, item 215; fig. 5, item 504; fig. 6, item 613; col. 13:7-19:…classification can be performed by machine-learning model such as a nearest neighbor classifier by inputting query vector into classifier which analyzes/classifies query vector relative to past incident tickets training data 204) that automatically determines an output of the machine-learning model based on the feature vector (fig. 2, items 216,218; fig. 5, item 504; fig. 6, item 614…classification made by model to be either positive mechanization incident ticket (ticket can be resolved in automated fashion) or negative mechanization incident ticket (ticket must be resolved manually);
based at least in part on the output of the machine-learning model (fig. 2, item 218; fig. 6, item 615…determination that incident ticket is positive mechanization incident ticket; col. 10:53-64…once positive mechanization determined, can apply automated scripts associated with existing solution to resolve the ticket), automatically select second information (fig. 3. items 303; col. 10:53-col. 11:37…a corresponding script associated with the incident ticket is automatically selected to resolve the problem indicated in the incident ticket; fig. 6, items 616…automatically identifying existing solution from knowledge repository and involving one or more associated scripts) from a plurality of support information (fig. 3, items 303…there are a plurality of resolutions/solutions associated with different tickets/cases 301; fig. 1, item 109 and col. 5:14-16…SK-Base 109 has repository of automation solutions, e.g., scripts); and 
provide a second electronic communication (fig. 2, item 217 and fig. 6, item 618…after resolving ticket that was identified as positive mechanization incident ticket, updating incident repository within ITSM 103, the updating being a second electronic communication; fig. 6, item 617…the invocation of the associated script that resolves the problem indicated in the incident ticket is also construed as a second communication as it is a script that sent electronically and executed on the user/incident machine) that includes the second information to the sender in response to the first electronic communication (script that resolves the problem in the incident ticket is resolved by execution on the incident machine (fig. 6, item 617), as well as updating the incident repository on the ITSM 103 with the incident ticket AND the solution (fig. 6, item 618) and as responsive to the issue (fig. 6, item 615…resolve the incident ticket using existing solution). 
Per claim 2, Ryali discloses claim 1, further disclosing the machine-learning model is a classifier, a regression model, a clustering model, or a comparison model (fig. 2, item 215 and fig. 6, item 613…classifier).
Per claim 3, Ryali discloses claim 1, further disclosing wherein featurization includes performing at least one featurization operation that transforms at least a portion of the first information into one or more representations that describe characteristics of the at least a portion of the first information (fig. 5, item 502…keyword extraction from the incident ticket), the program logic further causing the at least one processor to perform the at least one featurization operation comprising a keyword featurization (fig. 5, items 502-503 and col. 13:4-19…query vector derived from keyword extraction) or wherein the first electronic communication comprises one or more of feedback or a notification (col. 3:51-66…machine or human user logging of incident tickets is construed as feedback or notification from the ITSM tool or human user).
Per claim 4, Ryali discloses claim 3, further disclosing the keyword featurization comprises a representation for one or more of keywords or keyphrases (col 6:50-52…”each of the keywords may be represented by a unique number representation”).
Per claim 5, Ryali discloses claim 1, further disclosing the program logic further causes the at least one processor to determine the feature vector based on support reference information (fig. 6, items 611-612…query vector is determined based on unique number representations of the keywords, construed to be support reference information) accessible through a network (fig. 7, item 708…information accessible through a communication network).
Per claim 6, Ryali discloses claim 1, further disclosing the second information (fig. 1, item 109…associated script to resolve the incident ticket is from SK-Base and CMDB database 109) comprises at least one communication-based portion (col. 5:18-23…CMDB109 is a configuration repository employed by the ITSM tool 103 to implement the solution to the IT infrastructure 101), determined based on the feature vector (fig. 6, item 616-617…solution script determined based on derived query vector 612), comprising: a previously-determined resolution or one or more previously-received electronic communications (fig. 3…index of use cases 301 maps previous resolutions/solutions 303 to previous-determined incident ticket descriptions 302); and wherein the program logic further causes the at least one processor to: determine a ranking for portions of the second information (col. 9:52-col. 10:30…nearest neighbor classification uses decision parameter values, where the incident ticket belongs in the category having higher value of average decision parameter, construed as a ranking), and provide the portions of the second information in the second communication in an order according to the ranking (fig. 6, item 614…once categorized as a positive mechanization incident ticket, e.g., average decision parameter ranks/orders the ticket as a category 1, then automated resolution can be determined and invoked).
Per claim 7, Ryali discloses claim 1, further disclosing at least one of the model output or the second communication is personalized to the sender based on an effectiveness for resolution of a prior response sent to a different sender (fig. 5, item 504; col. 44-46…customized solution based on match of the senders incident ticket with historical incident tickets and their corresponding resolution/solution: “comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets”; fig. 3 and col. 11:34-39…”use case 301 is matched against the query vector for vector for identifying the existing solution.  Once the use case is identified, the scripts associated with that use case is then invoked to resolve the incident ticket”, demonstrating personalizing solution to user incident issue by finding past effective solution for similar past incident issue from another user).
Per claim 8, Ryali discloses claim 1, further disclosing the program logic further causes the at least one processor to provide the first electronic communication to a recipient in response to the first electronic communication and as responsive to the issue (fig. 1, item 106…incident classification and resolution engine is recipient of logged incident ticket from ITSM 103), and to utilize an updated machine-learning model that is updated as an incremental update or as a full update based on feedback associated with the second electronic communication (fig. 6, item 618…updating incident repository with the incident ticket and solution construed to be an incremental update; fig. 2, item 204…the update will update the training data 204 with the incident ticket and corresponding solution), the feedback being one or more of: the feature vector and the model output (fig. 3 and col. 11:5+…user case 301 has associated incident ticket that is represented as a vector and solution based on the positive mechanization classification).
Allowable Subject Matter
Claims 9-17 and 19-21 are allowed based on reasons provided in the previous Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125